CORRECTED NOTICE OF ALLOWANCE
	This notice of allowance corrects the claim numbering of claim 34 by Examiners Amendment.   Claim 34 previously depended from claim 36 when it should have depended from claim 33.  

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	The response filed 12/21/2020 has been received and considered for examination.  Claims 16-17, 20-36, and 39-44 are presently pending.   The amendments overcome the 112(b) rejections cited in the previous office action.   

Terminal Disclaimer
3.	The terminal disclaimer filed on 12/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 8,168,122 and USPN 9,034,255 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 17, line 1, after “is” insert “maintained” 
In claim 34, line 1, replace “36” with “33”

Allowable Subject Matter
5.	Claims 16-17, 20-36, and 39-44 are allowed.
the prior art, alone or in combination, fails to teach or fairly suggest the combination of method steps as recited in independent claims 16, 33, and 42.   
The closest prior art to the claimed invention is Martin (U.S. Patent No. 7,132,083 B2).
Martin discloses that it is well known to utilize gaseous hydrogen peroxide to sterilize enclosed rooms. A hydrogen peroxide generator produces gaseous hydrogen peroxide and introduces it into the room in order to effect sterilization on the surfaces and air (see col. 1, lines 8- 59). However, Martin does not explicitly disclose the use of non-hydrated hydrogen peroxide gas, nor does any other prior art disclose the use of non-hydrated hydrogen peroxide gas in the claimed environment.
Therefore, claims 16-17, 20-36, and 39-44 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796